Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “identification unit”, “determining unit”, and “obtaining unit” in claim 7 and “a sending unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allert et al. US 2015/0333657 A1.

	Allert teaches:
1. A method for power supply switchover in a power system including two power supplies, each power supply of the two power supplies being connected to a bus through an incoming line, a power supply of the two power supplies currently in operation usable as a main power supply and another power supply of the two power supplies being usable as a backup power supply, both the incoming line and the bus including three phases, and respective lines being connected by respective phases, the method comprising: 
determining whether there is at least one sound phase among the three phases after identifying a fault in the power system; [Fig. 2 S2 and para. 0038, “If it is established in step S2 that at least one, but not all, of the phases L1′, L2′ and L3′ demonstrate a fault state, the method branches on to a step S3.”] and 
obtaining power data on the sound phase, upon the determining indicating at least one sound phase among the three phases, [para. 0039, phase synchronization/reference voltage generation data taken from non-faulty phase] before disconnection of the main power supply, [para. 0040, grid disconnect] 
the power data being usable to determine whether the backup power supply meets a condition for connecting, in a quick mode after disconnection of the main power supply.  [para. 0042, power drawn from battery to prevent overload of non-disconnected phase]

Allert teaches:
2. The method of claim 1, wherein the determining of whether there is at least one sound phase among the three phases comprises: determining whether there is at least one sound phase among the three phases based on the incoming line corresponding to the power supply currently in operation.  [Fig. 2 S2 – Partial island grid?]

	Allert teaches:
3. The method of claim 1, further comprising: determining whether the power system is faulty by identifying a fault in the power system, including obtaining the line voltage of each line of the respective lines in the incoming line, and determining that the power system is faulty upon any line voltage of any line of the respective lines being relatively lower than or equal to a first threshold; or [para. 0028, “Within the scope of this application, “grid-compliant” should be understood to mean that relevant grid parameters such as, for example, the amplitude and the rms value of the voltage are in a value range which is required for proper operation of the consumers 3, 4.”]
obtaining a zero-sequence voltage of the incoming line, and determining that the power system is faulty upon the zero-sequence voltage being relatively higher than or equal to a second threshold; or 
obtaining a negative-sequence voltage of the incoming line, and determining that the power system is faulty upon the negative-sequence voltage being relatively higher than or equal to a third threshold.


	Allert teaches:
5. The method as claimed in claim 1, wherein, after the obtaining of the power data on the sound phase, the method further comprises: determining, through a sampling voltage on the sound phase, whether the backup power supply meets the condition for connecting in the quick mode after the main power supply is disconnected.  [para. 0028]

	Allert teaches:
6. The method of claim 1, wherein, after the obtaining of the power data on the sound phase, the method further comprises: 
determining, through the power data on the sound phase, whether the backup power supply meets the condition for connecting in the quick mode after the main power supply is disconnected; [para. 0032] and 
sending, upon the determining indicating that the backup power supply meets the condition for connecting in the quick mode, a connecting instruction to a circuit breaker on the incoming line of the backup power supply to connect the backup power supply in the quick mode after the main power supply is disconnected.  [para. 0034]






	Regarding apparatus claims 7-8 and 10, these apparatus claims recite the functions for implementing the method steps of corresponding claims above and are rejected on the same grounds and rationale as claims above.


	Regarding claim 11, this apparatus claims recited the functions for the method claim above and is rejected on the same grounds and rationale as above.

	Regarding claim 12, this claim recites the CRM for storing the method recited above and is rejected on the same grounds and rationale as corresponding claim above.

	Allert teaches:
13. The method of claim 1, further comprising: determining, using the power data, whether the backup power supply meets the condition for connecting, in the quick mode after disconnection of the main power supply.  [para. 0032]

	Allert teaches:
14. The method as claimed in claim 2, wherein, after the obtaining of the power data on the sound phase, the method further comprises: determining, through a sampling voltage on the sound phase, whether the backup power supply meets the condition for connecting in the quick mode after the main power supply is disconnected.  [para. 0028]


	Allert teaches:
15. The method of claim 2, wherein, after the obtaining of the power data on the sound phase, the method further comprises: 
determining, through the power data on the sound phase, whether the backup power supply meets the condition for connecting in the quick mode after the main power supply is disconnected; [para. 0028] and 
sending, upon the determining indicating that the backup power supply meets the condition for connecting in the quick mode, a connecting instruction to a circuit breaker on the incoming line of the backup power supply to connect the backup power supply in the quick mode after the main power supply is disconnected.  [para. 0040-0041]

	Allert teaches:
16. The method as claimed in claim 3, wherein, after the obtaining of the power data on the sound phase, the method further comprises: determining, through a sampling voltage on the sound phase, whether the backup power supply meets the condition for connecting in the quick mode after the main power supply is disconnected.  [para. 0028]

	Allert teaches:
17. The method of claim 3, wherein, after the obtaining of the power data on the sound phase, the method further comprises: 
determining, through the power data on the sound phase, whether the backup power supply meets the condition for connecting in the quick mode after the main power supply is disconnected; [para. 0028] and 
sending, upon the determining indicating that the backup power supply meets the condition for connecting in the quick mode, a connecting instruction to a circuit breaker on the incoming line of the backup power supply to connect the backup power supply in the quick mode after the main power supply is disconnected.  [para. 0040-0041]

	Regarding apparatus claims 18-19, these apparatus claims are rejected on the same grounds and rationale as corresponding method claims above because they recite the functions for the methods above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Allert et al. US 2015/0333657 A1 in view of Narita US 2015/0244207 A1.


	Allert does not teach the following limitation, however, Narita teaches:
4. The method of claim 1, wherein the determining of whether there is at least one sound phase among the three phases comprises: 
obtaining a respective current on each respective phase of the three phases; [Fig. 1 power monitor 20]
determining that a respective phase is sound upon the respective current on the respective phase being relatively lower than or equal to a threshold and being relatively greater than or equal to a current-carrying threshold.  [para. 0039, current monitored and if exceeds threshold current value, faults]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Narita with those of Allert.  A person having ordinary skill in the art would have been motivated to combine the teachings because Narita teaches that a fault can be detected by using a current threshold.  If the current doesn’t go over the threshold, no fault generated.  (See para. 0039).
	
	Regarding claim 9, this apparatus claim recites the functions for implementing the method steps above and is rejected on the same grounds and rationale as its corresponding claim above. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115